PER CURIAM.
Bryant Lewis appeals an order summarily denying his motion for postconviction relief under Florida Rule of Criminal Procedure 3.850. We affirm in part and reverse in part.
In his first issue, defendant-appellant Lewis argues that his sentence as a habitual violent felony offender to a term of fifteen years with a fifteen-year mandatory minimum sentence does not conform to the trial court’s oral pronouncement. In the record at pages 276-77, the trial court at two points stated that the sentence would be a fifteen-year minimum mandatory sentence, but in another place indicated that it would be a fifteen-year sentence with a five-year minimum mandatory sentence. Since the trial court began and ended with the pronouncement of a fifteen-year mandatory minimum sentence, in all likelihood the sentencing order is correct. However, in an abundance of caution, we return this issue to the original sentencing judge for clarification as to whether the mandatory minimum sentence is five years, or fifteen years.
There is no merit in defendant’s second issue.
In his third issue, defendant claims ineffective assistance of trial counsel. As the record before us does not conclusively refute defendant’s claim, see Fla. R.App. P. 9.140(i), we remand for an evidentiary hearing on point three only.
Affirmed in part, reversed in part, and remanded for further proceedings consistent herewith.